. .

      UNITED STATES DISTRICT COURT
      SOUTHERN DISTRICT OF NEW YORK
      ----------------------------------------x

      UNITED STATES OF AMERICA


                -against-                                    17 Cr. 611         (RWS)

                                                                SENTENCING
      MIGUEL CALDERON,
      a/k/a "Mick,"                                               OPINION


                                 Defendant.       t   ·-u-st~c Sl_~~--p,-• ______, _:.:=====:;,,
      ----------------------------------------x        DOCU!<.-1Ei~' .,
                                                       ELEC"fRONICALLY FILED
      Sweet, D.J.
                                                       DOC #: - -...+---,-~I-I("-..,_
                                                       DATE FILED:


           On July 26, 2018, Miguel Calderon ("Defendant" or

      "Calderon") pleaded guilty to possession of a firearm during and

      in relation to a crime of violence. Based on the conclusions

      sets forth below, Calderon will be sentenced to the mandatory

      minimum of 60 months' imprisonment, followed by three              (3)   years'

      supervised release, subject to the scheduled sentencing hearing

      on November 6, 2018.



      Prior Proceedings



           Calderon is named in a one-count Superseding Information

      filed in the Southern District of New York on July 6, 2018.


                                        1
Count One charges that on or about March 7, 2016, in the

Southern District of New York, Calderon, during and in relation

to an assault with a deadly weapon committed for the purpose of

maintaining and increasing his position in a racketeering

enterprise, "Young Gunnaz" or "YGz," in violation of 18 U.S.C. §

1959(a) (3) , used and carried a firearm,           and aided and abetted

the use,      carrying, and possession of firearms,         in furtherance of

a crime of violence.



     On July 26 , 2018, Calderon appeared before the Honorable

Judge Ona T. Wang in the Southern District of New York and

pleaded guilty to his criminal conduct as charged in Count One

of the Superseding Information.



     Calderon is scheduled to be sentenced on November 6, 2018 .




The Sentencing Framework



     In accordance with the          Supreme    Court's     decision   in   United

States   v.    Booker,   543 U.S.   220   (2005),   and the Second Circuit's

decision in United States v. Crosby,           397 F.3d 103     (2d Cir. 2005) ,

the sentence to be imposed was reached through consideration of

all of the factors identified in 18 U.S.C.              §   3553(a),   including

                                          2
the Advisory Guidelines. Thus, the sentence to be imposed here is

the result of a consideration of:


     (1)    the nature and circumstances of the offense and the
            history and characteristics of the defendant;

     (2)    the need for the sentence imposed -

            (A)   to reflect the seriousness of the offense , to
                  promote respect for the law, and to provide
                  just punishment for the offense;

            (B)   to afford   adequate   deterrence    to   criminal
                  conduct ;

            (C)   to protect the public from further crimes of
                  the defendant ; and

            (D)   to   provide   the  defendant   with  needed
                  educational or vocational training, medical
                  care, or other correctional treatment in the
                  most effective manner;

     (3)    the kinds of sentences available;

     ( 4)   the kinds of sentence      and   the   sentencing   range
            established for -

            (A)   the applicable category of offense committed
                  by the applicable category of defendant as set
                  forth in the guidelines .    .,

     (5)    any pertinent policy statement [issued by the
            Sentencing Commission] ;

     ( 6)   the   need    to avoid  unwarranted  sentence
            disparities among defendants with similar
            records who have been found guilty of similar
            condu ct ; and

     (7)    the need to provide restitution to any victims of
            the offense .


18 U.S.C. § 3553(a) . A sentencing judge is permitted to find all

                                   3
the   facts   appropriate   for   determining a   sentence,   whether that

sentence is a so-called Guidelines sentence or not.            See Crosby,

397 F.3d at 114-15.



The Defendant


      The Court adopts the facts set forth in the Presentence

Investigation Report    ("PSR") with respect to Defendant's

personal and family history.



The Offense Conduct



      The Court adopts the facts set forth in the PSR with

respect to the offense conduct. These facts are summarized, in

brief form, below.



      From 2010 to 2017, Calderon was a member of the Bronx-based

street gang known as the "Young Gunnaz" or "YGz." In April 2015,

Calderon provided a fellow gang member, Oscar Briones, with a

firearm that was used in a shooting on April 27, 2015. On March

7, 2016, Calderon shot and injured a rival gang member in the

vicinity of 320 Beekman Avenue, Bronx, New York. Furthermore,

Calderon was involved in the distribution of crack cocaine from

2013 to 2015.


                                      4
       Accordingly , Calderon used and carried a firearm , and aided

and abetted the same , during and in relat i on to a crime of

vio l ence, namely , an assault with a deadly weapon in aid of

racketeering.



The Relevant Statutory Provisions



       For Count One of the indictment , to which Calderon pleaded

guilty , the minimum term of imprisonment is five             (5)   years and

the maximum term is life. 18 U.S.C.       §   924 (c) (1) (A)   and (2)     . The

Court may impose a term of supervised release of not more than

five   (5)   years . Id . § 3583(b) (1) . Calderon is ineligible for

probation because it is express l y precluded by statute.              Id. §

3561 (a) (2) . The maximum fine is $250,000.       Id.   §   3571 (b) . A

special assessment of $100 is mandatory . Id . § 3013 . The offense

is a Class A felony.      Id. § 3559. Restitution is not applicable

in this case.     Id. § 3663 .



The Gui delines



       The 2016 edition of the United States Sentencing Commission

Guidelines Manual,     incorporating all Guideline amendments , was




                                     5
used to determine the Defendant's offense level. U.S.S.G. §

1B1.11.




       The guideline applicable to violations of 18 U.S.C. §

924 (c) (1) (A) and (2)   is found in U.S.S.G.   §    2K2.4 (b). As per the

applicable guidelines found in U.S.S.G. § 2K2.4, the guideline

sentence is the minimum term of imprisonment required by

statute,    60 months. Therefore, Chapters Three and Four shall not

apply. U.S.S.G. § 2K2 .4(b).



       Since the offense is a Class A felony,         the guidelines range

for a term of supervised release is 2 years to 5 years. U.S.S.G.

§   501.2 (a) (1).




       Application Note 7 of U.S.S.G. § 2K2 .4 states that the

Commission has not established a fine guideline range for the

unusual case in which there is no conviction for the underlying

offense , although a fine is authorized under 18 U.S.C. § 3571.



       Costs of prosecution shall be imposed on the defendant as

required by statute. U.S.S.G. § 5El.5. In determining whether to

impose a fine and the amount of such fine,           the Court shall

consider , among other factors,     the expected costs to the

government of any term of probation, or term of imprisonment and

                                     6
term of supervised release imposed. U.S.S.G. § 5El.2(d) (7) and

18 U.S.C. § 3572(a) (6). These costs may include drug and alcohol

treatment, electronic monitoring, and/or contract confinement

costs. The most recent advisory from the Administrative Office

of the United States Courts, dated August 1, 2018, provides a

daily cost of $99, a monthly cost of $3,025, and an annual cost

of $36,300 for imprisonment.



The Remaining Factors of 18 U.S.C. § 3553(a)



     Having engaged in the Guidelines analysis, this Court also

gives due consideration to the remaining factors identified in

18 U.S.C. § 3553(a) to impose a sentence "sufficient, but not

greater than necessary," as is required by the Supreme Court's

decision in Booker, 543 U.S. 220, and the Second Circuit's

decision in Crosby, 397 F.3d 103. In light of the Court's

statutory responsibility "to 'impose a sentence sufficient, but

not greater than necessary' to accomplish the goals of

sentencing," Kimbrough v. United States, 552 U.S. 85, 102 (2007)

(quoting 18 U.S.C. § 3553(a) ), having considered the Guidelines

and all of the factors set forth in§ 3553(a), and having

reviewed the PSR, the Court will impose a sentence within the

Guidelines range.



                                7
The Sentence



     For the instant offense, Miguel Calderon shall be sentenced

to 60 months' imprisonment on Count One. The term of

imprisonment shall be followed by a term of three years of

supervised release.



     As mandatory conditions of his supervised release, the

Defendant shall:


     (1)   Not commit another federal, state, or local crime.

     (2)   Not illegally possess a controlled substance.

     (3)   Cooperate in the collection of DNA as directed by the
           probation officer.

     (4)   Comply with the standard conditions that have been
           adopted by this Court as well as with any other
           conditions on the attached page.


     The standard conditions of supervision (1-13) apply with

the following special conditions:

     (1)   The Defendant must submit his person, residence, place
           of business, vehicle, and any property or electronic
           devices under his control to a search on the basis
           that the probation officer has reasonable suspicion
           that contraband or evidence of a violation of the
           conditions of the Defendant's probation/supervised
           release may be found. The search must be conducted at
           a reasonable time and in a reasonable manner. Failure
           to submit to a search may be grounds for revocation.
           The Defendant must inform any other residents that the
           premises may be subject to search pursuant to this
           condition.

                                 8
        (2)   The Defendant will participate in an outpatient
              treatment program approved by the United States
              Probation Office, which program may include testing to
              determine whether the Defendant has reverted to using
              drugs or alcohol. The Defendant must contribute to the
              costs of services rendered based on his ability to pay
              and the availability of third-party payments. The
              Court authorizes the release of available drug
              treatment evaluations and reports, including the
              presentence investigation report, to the substance
              abuse treatment provider.

        (3)   The Defendant shall be supervised by the district of
              residence.


        It is further ordered that the Defendant shall pay to the

United States a special assessment of $100, which shall be due

immediately.



        Because the Defendant does not have the ability to pay a

fine,    the fine in this case has been waived.



        The Defendant has been detained without bail since his

arrest, and is not a candidate for voluntary surrender because

of the provisions found in 18 U.S.C. § 3143(a) (2).



        It is so ordered.



New York, NY
November ~       2018

                                                  U.S.D.J.

                                   9
